           CASE 0:20-cv-02551-JRT-HB Doc. 12 Filed 04/22/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA



WILLIAM MCSHO HALL, II,
                                                      Civil No. 20-2551 (JRT/HB)
                    PETITIONER,

V.
                                                        ORDER ON REPORT
HENNIPEN COUNTY POLICE DEPARTMENT,                    AND RECOMMENDATION
HENNIPEN COUNTY CIRCUIT COURT, AND
MINNESOTA DEPARTMENT OF CORRECTIONS,

                    RESPONDENTS.


      William Mcsho Hall, II, OID# 184895, MCF Faribault, 1101 Linden Lane,
      Faribault, MN 55021, pro se petitioner.

      Edwin William Stockmeyer, III, Matthew Frank, OFFICE OF THE MINNESOTA
      ATTORNEY GENERAL, Bremer Tower, Suite 1800, 445 Minnesota Street, St.
      Paul, MN 55101-2134, for respondents.

      United States Magistrate Judge Hildy Bowbeer entered a Report and

Recommendation on February 23, 2021. No objections have been filed to the Report

and Recommendation in the time period permitted.

      Based upon the Report and Recommendation of the Magistrate Judge, and all the

files, records and proceedings herein, IT IS HEREBY ORDERED that:

      1.      The Report and Recommendation [ECF No. 11] is ADOPTED;

      2.      This action is DISMISSED WITHOUT PREJUDICE under Federal Rule of
              Civil Procedure 41(b) for failure to prosecute; and
           CASE 0:20-cv-02551-JRT-HB Doc. 12 Filed 04/22/21 Page 2 of 2




      3.      Petitioner William McSho Hall, II’s Application to Proceed in District Court
              without Prepaying Fees or Costs [ECF No. 2] is DENIED AS MOOT.

      LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: April 21, 2021
in Minneapolis, Minnesota                 s/John R. Tunheim
                                          JOHN R. TUNHEIM
                                          Chief Judge
                                          United States District Court




                                             2
